Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendments as filed 12/17/2020 are entered.
Claims 1, 2, 5, 6, 8-10, 16-23 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The pending claims as listed above are allowed in view of updated searches and consideration, the amendments to the claims and prosecution history.  See Remarks dated 12/17/2020, pages 10-15. 
Other references deemed as relevant to the invention include:
Shaashua (US 9,372,922) - A method of consolidating Internet of Things (IoT) devices connected via an IoT network is disclosed. The method includes extracting a first data record from a data source connected to the IoT integration platform; analyzing the first data record to generate a derivative record relevant to a user context; aggregating the first data record and the derivative record to a contextually grouped data cluster; and presenting the derivative record on an integration interface along with other data records in the data cluster.
Li (US 2016/0316363) - A system for programming, controlling and monitoring wireless networks enabling a wireless device (Dev) being utilized and integrated into car electronic control module or home (or business) alarm/security system. This system also presents a general control (robotic) device, which controls general input and output functions, where plurality of cellular handsets, internet devices can co-control, monitor, share and exchange information through the cellular, the internet networks and other wire/wireless network. 
The references above are pertinent to the field of invention in that they also disclose a IoT environment for home use (smart home system) in which wireless devices/appliances are interconnected centrally via a home network interconnected to the internet. While the references discloses various devices maneuver techniques for users (co-control, record sharing), they do not however discloses conflict resolving technique in a manner detailed by the claim, as in claim 1, for example,  “ receive contents of a first message input to the mobile terminal through the mobile messenger application and directed to the virtual counterpart and displaying the received contents on the messenger display screen; analyze the contents of the first message to determine if the contents include a first command indirectly indicating to turn off power of all of the plurality of registered external devices controlled by the virtual counterpart; in response to the analyzed contents of the first message including the first command indirectly indicating to turn off the power of all of the plurality of registered external devices, display a message on the messenger display screen inquiring if the virtual counterpart is to control the power to all of the plurality of registered external devices to an off status control the power to all of the plurality of registered external devices to an off status; display, on the messenger display screen, contents of a second message input by another mobile terminal through the mobile messenger application and directed to the virtual counterpart; analyze the contents of the second message to determine if the contents include a second command for controlling the plurality of external devices by the virtual counterpart that is in conflict with the first command; and in response to the analyzed contents of the second message including the second command that is in conflict with the first command, automatically and without user selection, execute a group chat with the mobile terminal and the another mobile terminal.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUAN M HUA whose telephone number is (571)270-7232.  The examiner can normally be reached on 10:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on 571-272-7795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/QUAN M HUA/Primary Examiner, Art Unit 2645